DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant should note that claims 2-4 only limits conditions a and/or b in claim 1 and prior art that satisfies condition c would read on claims 2-4.  It is suggest to applicant to include a limitation such as “the electrode body including” in line 1 of claims 2-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, lines 1-2, the limitation, “for a capacitor (200) an electrolytic capacitor (200)” is confusing. 
Claim 1, lines 9-10, the limitation, “electrode material (E) having a lower density than the electrode material (E)” is confusing. 
Claim 1, line 13, “ a predetermined electrode activity” is confusing.  Is this the same as the predetermined electrode activity that is already claimed?
Claim1, line 17, the limitation, “an electrolyte” is confusing.  Is this in addition to the one already claimed?
Claim 9 is confusing.  Is the electrode element for an electrode of a different capacitor?
Claim 11, line 1-2, the limitation, “a capacitor” is confusing.  Is this a different capacitor to the one already claimed?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karnik et al. (US 2013/0155580).
Regarding claim 1, Karnik et al. disclose an electrode element (20) for an electrolytic capacitor (40) having a liquid electrolyte (44), the electrode element (20) including an electrode body (20) made of an active electrode material (E) selected from at least one of tantalum and niobium [0038] and a terminal lead (30) electrically connected to the electrode body (20), wherein the electrode body (20) includes one or more of: 
a) a cavity (28) upon or within the electrode body (20), wherein the cavity (28) is configured to adapt the electrode activity of the electrode body (20) to a predefined electrode activity [0017].
Regarding claim 9, Karnik et al. disclose the electrode element defines an electrode for an electrolytic capacitor (title). 
	Regarding claim 10, Karnik et al. disclose the capacitor is contained in an implantable electrotherapeutic device  [0075].
	Regarding claim 11, Karnik et al. disclose the electrode element is an anode (22) for the capacitor [0030]. 

Claim(s) 1, 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biller (US 20130242467).
Regarding claims 1, 2-4 Biler discloses an electrode element (20) for an electrolytic capacitor (40) having a liquid electrolyte (44), the electrode element (20) including an electrode body (20) made of an active electrode material (E) selected from at least one of tantalum and niobium [0058] and a terminal lead (30) electrically connected to the electrode body (20), wherein the electrode body (20) includes 
c) a surface coating (91) thereon, wherein the surface coating (91) is configured to maintain a surface of the electrode body covered by the surface coating unwetted and functionally deactivated when the surface is in contact with the electrolyte (44).

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an electrode element for an electrolytic capacitor:
A) including one or more connecting elements, each connecting element connecting the partial bodies of each pair of adjacent partial bodies (claim 5); and 
B) filler material filling the cavity of the electrode body(100), the filler material (F) having an electrode activity different from the electrode activity of active electrode material (claim 6). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848